Citation Nr: 1104608	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-49 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for a right knee disability, to 
include residuals of a fracture, bursitis, and laceration of the 
right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1946 to December 
1947.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 decision of the RO that, in pertinent 
part, declined to reopen a claim for service connection for a 
right knee disability, to include residuals of a fracture, 
bursitis, and laceration of the right leg on the basis that new 
and material evidence had not been received.  The Veteran timely 
appealed.

In December 2010, the Veteran testified during a video conference 
hearing before the undersigned.  Following the hearing, the 
Veteran submitted additional evidence and waived initial 
consideration of the evidence by the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened claim for service connection for a right knee 
disability, to include residuals of a fracture, bursitis, and 
laceration of the right leg, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2005, the RO declined to reopen the Veteran's claim 
for service connection for a right knee disability, to include 
residuals of a fracture, bursitis, and laceration of the right 
leg.  The Veteran did not appeal within one year of being 
notified.  

2.  Evidence associated with the claims file since the May 2005 
denial, when considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact necessary 
to substantiate the claim for service connection for a right knee 
disability, to include residuals of a fracture, bursitis, and 
laceration of the right leg; and raises a reasonable possibility 
of substantiating the claim.  


CONCLUSION OF LAW

The evidence received since the RO's May 2005 denial is new and 
material, and the claim for service connection for a right knee 
disability, to include residuals of a fracture, bursitis, and 
laceration of the right leg, is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

In view of the Board's favorable decision in this appeal for 
reopening the claim for service connection for a right knee 
disability, to include residuals of a fracture, bursitis, and 
laceration of the right leg, further assistance is unnecessary to 
aid the Veteran in substantiating his claim.  



II.  Petition to Reopen

The RO originally denied service connection for a right knee 
disability, to include residuals of a fracture, bursitis, and 
laceration of the right leg in May 1962, on the basis that there 
was neither evidence of in-service fracture of the right knee; 
nor evidence of current residuals of cellulitis, bursitis, or 
laceration of the right leg.

The evidence of record at the time of the last denial of the 
claim to reopen in May 2005 included the Veteran's Notice of 
Separation for U.S. Naval Service Form; his service treatment 
records; VA treatment records, including right knee X-rays; and 
statements from the Veteran that he "cracked" his right knee in 
1946 or 1947, and was having severe pain.

Service treatment records show a diagnosis of cellulitis of the 
right leg in August 1946, and complaints of swelling in the right 
shin of two days' duration.  At that time the Veteran reported 
that he had cut his right shin on an unknown object three days 
ago, and was sewed up at a doctor's office.  The area around the 
cut became tender.  Examination revealed a "V" shaped sutured 
laceration, 3 inches long over the center of the medial surface 
of the right shin.  Approximately 6 inches of the surrounding 
tissue was quite edematous and tender.  Treatment included a hot 
water bottle applied continuously to right leg; forced fluids; 
and elevation of the right leg.  Later that same month, records 
reflect that the edema was gone and half the stitches were 
removed; the Veteran returned to duty under observation.

Service treatment records also show a diagnosis of bursitis, 
acute, pre-patellar right knee in August 1947, and complaints of 
pain and swelling in the right knee.  At that time the Veteran 
reported that he had slipped and "skinned" his right knee 
approximately seven days ago.  He had increasing pain and 
swelling the previous four days, and noticed slight purulent 
discharge from the superficial abrasion over the patella.  
Examination revealed tenderness and some swelling of the right 
pre-patellar region, with no fluctuation, and healing of 
superficial abrasion of skin over the patella.  There was slight 
limitation of flexion of the knee joint.  Treatment consisted of 
warm moist compresses and bed rest.  Later that same month, the 
bursitis had resolved.

At the time of the Veteran's discharge examination in November 
1947, the examiner had noted the Veteran's history of bursitis, 
acute, pre-patellar right knee in 1947.

The post-service treatment records include X-rays taken of both 
knees in September 1999, revealing normal bilateral knee views.  
No bony, joint, or soft tissue abnormality was seen.

VA treatment records, dated in December 2000, revealed complaints 
of pain in the right leg for "many years."  The Veteran 
reported taken medication for this problem, which worked until 
recently.  Examination revealed no edema in knee or thigh, and 
full range of motion of the right knee.  There was slightly 
decreased sensation to pin prick, but not to light touch.  The 
impression was probable diabetic neuropathy.  In March 2005, the 
Veteran complained of numbness of lateral right thigh.  

Based on this evidence, the RO concluded that there was no 
evidence that a right knee disability, to include residuals of a 
fracture, bursitis, and laceration of the right leg, was a 
current disability that occurred in or was caused by service.

The present claim was initiated by the Veteran in May 2007.  VA 
may reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence 
not previously submitted; "material evidence" is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Furthermore, new and material evidence 
is "neither cumulative nor redundant" of evidence of record at 
the time of the last prior final denial, and must "raise a 
reasonable possibility of substantiating the claim."  38 C.F.R. 
§ 3.156(a).

New evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since May 2005 includes MRI scans of 
the right knee; medical opinions by the Veteran's treating 
physician, Gurmukh S. Bawa, M.D.; the report of an April 2009 VA 
examination; a December 2010 hearing transcript; duplicate 
service treatment records; and statements by the Veteran.

Much of this evidence, except for duplicate service treatment 
records, is new; it was not previously of record and is not 
cumulative. 

The newly submitted evidence is also relevant.  Here, the medical 
opinions of Dr. Bawa relate to unestablished facts necessary to 
substantiate the claim, and are neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial.  Dr. Bawa noted that the Veteran currently had grade II 
tricompartment cartilaginous degenerative wearing, and that 
mucoid degeneration was present within the intrasubstance of 
posterior horn medial meniscus of the right knee.  Based on the 
fact that the Veteran had been treated for bursitis of the right 
knee in service, Dr. Bawa opined that it is likely [sic] that the 
Veteran's current knee condition was related to the initial 
injury in service.  As a physician, Dr. Bawa has the medical 
expertise to determine whether a right knee disability had its 
onset in service or is otherwise related to active duty.    

The newly submitted evidence also includes a statement from the 
Veteran that he got a scar on his right knee from the in-service 
injury; and testimony that his right knee symptoms first had 
their onset in service, and that he continued to get treatment 
for right knee pain.  Given the presumed credibility, the 
additional evidence raises a reasonable possibility of 
substantiating the claim for service connection.

Hence, the Veteran's application to reopen the claim for service 
connection for a right knee disability, to include residuals of a 
fracture, bursitis, and laceration of the right leg, must be 
granted. 38 U.S.C.A. § 5108.
ORDER

New and material evidence has been submitted to reopen the claim 
for service connection for a right knee disability, to include 
residuals of a fracture, bursitis, and laceration of the right 
leg.


REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran contends that he injured his right knee in service in 
August 1947 when he slipped and "skinned" his right knee, and 
that he still experienced pain in his right knee.  The Veteran is 
competent to testify on factual matters of which he has first-
hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).

As noted above, service treatment records show a diagnosis of 
bursitis, acute, pre-patellar right knee in August 1947, and 
complaints of pain and swelling in the right knee.  Records also 
indicate that the Veteran's bursitis had resolved.  His discharge 
examination in November 1947 noted a history of bursitis, acute, 
pre-patellar right knee.  

The post-service treatment records include complaints of pain in 
the right leg for "many years."  There is also a diagnosis of 
probable diabetic neuropathy.  Imaging conducted in June 2005 
then revealed abnormal fluid collection with mixed signal 
suggesting hemorrhagic component extending superolaterally from 
the edge of the lateral patellar retinaculum, suggesting damage 
to this area.  There was also questionable involvement of the 
suprapatellar bursa.

In December 2010, the Veteran testified that his right knee 
symptoms first had their onset in service, and that he continued 
to get treatment for right knee pain.
  
Under these circumstances, the Board finds that an examination is 
needed to obtain an informed medical opinion as to the likely 
etiology of the Veteran's current right knee disability, to 
include whether the initial onset occurred during active service 
or if the disability is otherwise related to his active service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Afford the Veteran a VA examination to 
identify all current disability underlying 
the Veteran's current complaints of right 
knee pain and its likely etiology.  The 
claims file must be made available to the 
examiner for review.  The examiner is 
requested to determine:

For each disability of the right knee, the 
examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or more) that it had its 
clinical onset in service, or is a residual 
of right knee injury-specifically, to 
include the slip and skinning of the 
Veteran's right knee in August 1947, as 
reported by the Veteran and shown in 
service treatment records; or is otherwise 
related to active duty.  If other causes 
are more likely, those should be noted.

The examiner should reconcile any opinion 
with the service treatment records noting a 
history of bursitis, acute, pre-patellar 
right knee in 1947; the post-service 
treatment records, including the September 
1999 x-ray report and the February 2010 
opinion by Dr. Bawa; and the Veteran's 
testimony.  The examiner should provide a 
rationale for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate the claim on appeal.  If the 
benefits sought are not fully granted, the 
RO or AMC must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


